Citation Nr: 1122442	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus to include type I and type II.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 



FINDINGS OF FACT


1.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service. 

2.  The veteran has diabetes mellitus Type I.  The appellant does not have diabetes mellitus, type II.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the notice requirements of the VCAA apply to all elements of a service- connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The record reflects that the appellant was apprised of what evidence was required to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence prior to the initial unfavorable decisions on the claims under consideration in a letter sent to him in May 2007 that provided fully compliant VCAA notice.  The letter included notice pertaining to a disability rating and an effective date for the award if service connection were granted.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records have been reviewed.  Private treatment records have been associated with the claim folder.  All of his written arguments have been associated with the record on appeal and considered. 

The appellant has not been afforded a VA examination as to diabetes mellitus.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The Board observes that although there is a current diagnosis of type I diabetes mellitus, there is no competent evidence of record showing that the appellant had a diagnosis of any disorder during service, or that the claimed disability may be related to any event in service.  Therefore, no examination is required.  In this case, the factual foundation to support the claim of service connection for diabetes mellitus is not demonstrated.  The Board therefore finds that the evidence on file is adequate to render a decision on the claim, and that an examination is unnecessary.

The Board also notes that the appellant has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is ready to be considered on the merits.

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for diabetes mellitus may be presumed if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2010).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a) (West 2002); 38 C.F.R. § 3.307(d) (2010).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A) (West 2002), which defines the Vietnam era as the period beginning on February 28, 1961 and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) (2009).  VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.  The appellant is entitled to a presumption of service connection if he is diagnosed with type II diabetes mellitus, or other enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that his claimed disabilities are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

The appellant's DD Form 214 (separation from service) indicated that he served in the Navy from February 1968 to February 1975 and he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  In a June 2007 letter, he stated that he served on the USS MCKEAN which served in the waters of Vietnam.  He further stated they never disembarked in Vietnam.  

At the outset, the Board finds that exposure to Agent Orange is not conceded.  Indeed, the appellant has alleged that he served on board the USS MCKEAN which was in the offshore waters of Vietnam.  However, by his own statements and his admission, he never disembarked.  Moreover, neither Navy personnel Service records or CURR reports have been able to determine that the appellant had in-country service in Vietnam.  Accordingly, the Board finds that there is no evidence that he appellant had in-country service in Vietnam.  As noted above, service offshore the waters of Vietnam is not sufficient to concede Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  As such, Agent Orange exposure is not conceded.

Service treatment records are entirely silent for any complaints, findings or reference to any endocrine problems.  A pre-induction physical of October 1967 showed the endocrine system was normal.  Similarly, physical examinations of March 1968, February 1972 and February 1975 showed the endocrine system was normal.

Private treatment records of April 2001 show the appellant was noted to have diabetes mellitus.  In January 2004, he was noted to have diabetes mellitus type I.  Private treatment records of January 2006 note a diagnosis of diabetes mellitus type I.  Records of November 2006 also show a diagnosis of diabetes mellitus type I.  Records of January 2007 show a notation of diabetes and reports of Agent Orange exposure.  Records of April 2007 note the appellant had diabetes.  Records of May 2007 show the appellant was being treated for diabetes mellitus type I.  

The appellant contends that he has diabetes mellitus as a result of exposure to Agent Orange in Vietnam during the Vietnam era.  The Board has considered all the evidence of record and finds that the appellant's claim for service connection for diabetes mellitus is not warranted.

The Board notes the appellant has alleged that he has been diagnosed with diabetes mellitus type II.  However, as noted above, private treatment records show a diagnosis of diabetes mellitus type I.  While at times the records simply note that the appellant is diabetic and in January 2007 it was noted the appellant reported Agent Orange exposure, when the type of diabetes was specified, it was consistently noted to be type I diabetes.  

The Board further notes that the evidence of record includes several repeated diagnoses of type I diabetes from the appellant's primary care physician of eight years, dating from January 2006.  The fact that type I diabetes was diagnosed by the appellant's primary care physician is further evidence supporting the appellant has type I diabetes because the primary care physician is most likely to have personal and accurate knowledge of the appellant's medical history.  Here, the Board does not adopt a treating physician rule.  Rather, we follow the guidance established in Guerrieri.  The probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Therefore, the Board finds that there is no competent evidence of a diagnosis of diabetes mellitus type II.  

The Board has taken into account the appellant's statements as well.  The Board has considered the appellant's contentions as set forth in his July 2007 letter and August 2009 notice of disagreement, where he alleged that he has type II, adult-onset diabetes mellitus, not type I, juvenile on-set diabetes mellitus.  However, the Board recognizes that the appellant is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise; here, a diagnosis of type 2 diabetes.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As noted, the private treatment records submitted by the appellant consistently show a diagnosis of diabetes mellitus type I.  None of the records show a diagnosis or notation of diabetes mellitus type II.  The Board accords more probative weight to the private treatment records than to the appellant's statements.  

However, even assuming the appellant does have diabetes mellitus type II, the evidence does not support a finding of service connection as due to exposure to Agent Orange as he claims.  As noted above, the appellant did not have in-country service in Vietnam.  The Board thus finds that absent qualifying service in Vietnam and corroborating evidence of exposure to herbicides off shore, there is no basis for presumptive service connection for type II diabetes due to herbicide exposure, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam which is not demonstrated in this case.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to this claim of entitlement to service connection for diabetes mellitus, type II, and service connection for such must be denied.

The Board recognizes that the appellant based his claim of diabetes mellitus as being secondary to herbicide exposure.  The law grants presumptive service connection to certain diseases associated with exposure to certain herbicide agents, including Agent Orange.  One of the diseases specifically denoted in the regulation is type II diabetes mellitus.  See 38 C.F.R. §§ 3.309(e).  However, as discussed above, the appellant has been diagnosed with type I diabetes mellitus, which is not included in the list of presumptively service connected diseases.  Thus, his claim does not warrant service connection based on herbicide exposure on a presumptive basis.

Moreover, the appellant's service treatment records show no treatment for diabetes mellitus, type I or II.  On examination in February 1975 for discharge from active duty, urinalysis was negative for sugar.  The endocrine system was evaluated as normal.  The first documented diagnosis of diabetes mellitus is April 2001, long after the one year presumptive period in 38 C.F.R. § 3.309(a).  Moreover, the appellant has stated, in his notice of disagreement of August 2009, that he was first diagnosed with diabetes mellitus when he was 32 years old, which is also more than one year after separation from service in 1975.  Thus, the presumption of service connection for certain chronic diseases that become manifest to a degree of 10 percent or more within one year of separation does not attach for diabetes mellitus, type I or II, as it was not clinically demonstrated for many years after discharge from active duty.  

The record also does not include any competent evidence establishing a nexus or relationship between the current diabetes mellitus and any other event, injury, or disease during active service, and neither the appellant nor his representative have presented, identified, or alluded to the existence of, any such opinion.  

The Board thus finds that that service connection for diabetes, type I or II, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309. Additionally, there is also no competent evidence linking diabetes directly to service.  See 38 U.S.C.A. § 1110;38 C.F.R. § 3.303.  


ORDER

Service connection for diabetes mellitus, including type I and type II, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


